Citation Nr: 1024429	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1970. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2008 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in part, denied the Veteran's claim of entitlement to 
service connection for a bilateral hearing loss disability.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that his current bilateral 
hearing loss disability is the result of acoustic trauma 
sustained during service.  He specifically cites to loud 
noise exposure from aircraft engine noise; he has indicated 
that his occupation during service consisted of preparing 
aircrafts for operations which exposed him to constant jet 
engine noise.  He also stated that while onboard the USS Bon 
Homme Richard that his office overlooked the flight deck.  
Without air conditioning, he had to keep his office door open 
and he was three inches from the flight deck which exposed 
him to noise as well.  The Board notes that the Veteran's 
service records confirm that he served onboard the USS Bon 
Homme Richard and that his military occupational specialty 
(MOS) was as general clerk.  The Board further notes that the 
Veteran is competent to attest to factual matters of which he 
has first-hand knowledge, e.g., that he was exposed to 
acoustic trauma in service.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007;  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993

The Veteran was afforded an examination in February 2008.  In 
opining that the Veteran's hearing loss was less likely as 
not caused by or a result of acoustic trauma during service, 
the examiner cited to the Veteran's MOS as a general clerk 
which was not consistent with acoustic trauma.  In light of 
the Board's determination that the Veteran is competent to 
attest to in-service noise exposure, this examination report 
is therefore not an adequate basis upon which to adjudicate 
the claim.  See Barr v. Nicholson,  21 Vet. App. 303 (2007) 
(finding that when VA undertakes to provide a VA examination, 
it must ensure that the examination is adequate).  Therefore, 
on remand, the same examiner, if possible, should address the 
etiology of the Veteran's hearing loss taking into account 
the Veteran's in-service noise exposure. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Arrange for the same examiner who 
conducted the February 2008 
examination, if possible, to review the 
claims folder and determine the 
etiology of the currently diagnosed 
bilateral hearing loss.  If the 
February 2008 examiner is unavailable, 
the file should be referred to another 
similarly qualified medical 
professional.  The examiner should 
state on the examination report that 
review of the claims folder was 
accomplished. 

The reviewer should state whether there 
is a 50 percent probability or greater 
that the Veteran's current bilateral 
hearing loss disability is related to 
acoustic noise exposure during service.  
The reviewer must provide supporting 
rationale for any opinion rendered.

If the reviewer finds that interview 
with the Veteran and/or diagnostic 
testing is necessary, such should be 
accomplished.

A report should be prepared and 
associated with the Veteran's VA claims 
folder.

2.	After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the Veteran, a 
supplemental statement of the case 
(SSOC) should be prepared.  The Veteran 
and his representative should be 
provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



